                    21-11333-dsj                 Doc 15-1 Filed 08/05/21 Entered 08/05/21 15:40:28                                                  Exhibit List
                                                   of 20 Largest Unsecured Creditors Pg 1 of 1

 Fill in this information to identify the case:
 Debtor name Amma421, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                 Check if this is an
                                                YORK
 Case number (if known):         21-11333 (DSJ)                                                                                                       amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Fried, Frank, Harris,                                                                                                                                                  $152,547.65
 Shriver & Jacobson
 One New York Plaza
 Attn: Lee Parks
 New York, NY 10004
 Morrison Cohen LLP                                                                                                                                                       $26,406.82
 909 Third Ave.
 Attn: Danielle
 Lesser
 New York, NY 10020
 880 Broadway                                                                           Contingent                                                                                $0.00
 Owner, LLC                                                                             Unliquidated
 c/o Columbia                                                                           Disputed
 Property Trust                                                                         Subject to
 315 Park Ave. South                                                                    Setoff
 New York, NY 10010
 880 Broadway                                                                           Contingent                                                                                $0.00
 Tenant, LLC                                                                            Unliquidated
 c/o Columbia                                                                           Disputed
 Property Trust                                                                         Subject to
 315 Park Ave. South                                                                    Setoff
 New York, NY 10010




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
